OPINION OF THE COURT
EDWARD RODGERS, Presiding Judge
The Petitioners, Eric and Mei-Ling Bernard filed this Petition for Writ of Certiorari. The Respondent, Polly B. Davidson, filed her Application for Variance No. 53-58 with the Town of Palm Beach in 1988, asking for permission to construct a master bedroom addition on to an existing structure.
The variance was recommended by staff and granted by the Palm Beach Town Council at a hearing set for that determination. Basically, the Petitioner contended that there was an inadequate showing of “hardship” by the Respondent, Polly Davidson, and if there was hardship, it was caused by the Respondent.
The Town Council unanimously approved the requested variance. We find no reason to set aside the council’s assessment of “hardship”. *2We find hardship is in the eye of the beholder. We choose to follow the law stated in Bell v City of Sarasota, 371 So.2d 525 which holds,
“Where there are conflicts in evidence to support decisions of zoning board, reviewing court will uphold judgment of board if it is a fairly debatable decision and the court is not permitted to reweigh evidence and substitute its judgment for that of board.”
We therefore affirm the decision of the Town Council of the Town of Palm Beach to grant the variance to Polly B. Davidson.
Judge Edward Fine, Concur
Judge Jack Cook, Concur